IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 57 WM 2017
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
JONOTHAN EDWARD PRATHER,                      :
                                              :
                    Petitioner                :

                                         ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2017, the Petition for Permission to File

Petition for Allowance of Appeal Exceeding Page Limit is DENIED. Petitioner has 30

days in which to file a compliant Petition for Allowance of Appeal.